DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 6, 2020 and January 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the second filter comprising a recess for the boss (as in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the recess is on an upstream filter side of the second filter media and less than a thickness of the second filter media.” (as in claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17, is objected to because of the following informalities:  Claim 17 includes the term, “tor” in line 2 but has been interpreted as being the term, “to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 5 discloses that, “the first filter media is adapted to be received within the upper portion of the cavity on the inward step.” Claim 5 depends from claims 4 and 2. Claim 4 previously disclosed that the bottom portion of the cavity includes the smaller diameter and Claim 2 previously disclosed that the first filter included the smaller diameter. Thus, it is unclear how the first filter media is located within the upper (larger) portion of the cavity on the inward step. In other words, how can the smaller filter be located within the larger portion of the cavity? Did the applicant mean to disclose that, “the second filter media is adapted to be received within the upper portion of the cavity on the inward step”? In order to expedite prosecution, the examiner has interpreted the above limitation as disclosing that, “the second filter media is adapted to be received within the upper portion of the cavity on the inward step”. However, appropriate correction/clarification is respectfully requested.
Claim 6 discloses that, “the housing comprises a boss extending from a bottom wall into the cavity.” However, it is unclear how which housing is being referred to. Is it the housing on line 2 of claim 1? Or is it the housing on line 11 of claim 1? 
Claims 7 and 13 both disclose that, “the second filter media further comprises a recess adapted to receive the boss.” However, it is unclear how second filter (130) includes recess (142), when all of the Drawings only show that the first filter (126) includes the recess (see Figure 4). Did the applicant mean to disclose that the first filter includes the recess? In order to expedite prosecution, the examiner has interpreted the above limitation in claims 7 and 13 as disclosing that, “the first filter media further comprises a recess adapted to receive the boss.” However, appropriate correction/clarification is respectfully requested.
Claim 8 discloses that, “wherein the recess is on an upstream filter side of the second filter media and less than a thickness of the second filter media.” However, it is unclear how the recess is on an upstream filter side of the second filter media because the second media filter (130) does not have a recess in any of the Drawings. Did the applicant mean to disclose that wherein the recess is on an upstream filter side of the first filter media and less than a thickness of the first filter media? In order to expedite prosecution, the examiner has interpreted the above limitation as disclosing that, “wherein the recess is on an upstream filter side of the first filter media and less than a thickness of the first filter media.” However, appropriate correction/clarification is respectfully requested. 
In addition, it is also unclear what portion of the recess is less than the thickness of the filter. Is it a diameter of the recess that is less than a portion of the thickness? Is it an entire length of the recess? 
Claim 9 discloses that, “a bottom wall further comprises a set of stand-off ribs and an upstream filter side of the second filter media abuts the set of stand-off ribs.” However, it is unclear how the upstream filter side (which is at a lower portion of 130 in Figure 5) of the second filter media abuts the set of stand-off ribs” because the upstream side of second filter (130) is below the ribs. Did the applicant mean to disclose that, “a bottom wall further comprises a set of stand-off ribs and a downstream filter side of the second filter media abuts the set of stand-off ribs”? In order to expedite prosecution, the examiner has interpreted the above limitation as disclosing that, “a bottom wall further comprises a set of stand-off ribs and a downstream filter side of the second filter media abuts the set of stand-off ribs.” However, appropriate correction/clarification is respectfully requested.
Claim 10 discloses that, “a downstream filter side of the second filter media is flush with a top of the inward step when the upstream side abuts the set of stand-off ribs.” However, it is unclear how the downstream filter side of the second filter media is flush with a top of the inward step because the downstream filter side (which is the upper side of filter 130 in Figure 5) is spaced from the top of the inward step. It is the upstream filter side that is flush with the top of the inward step. Thus, in order to expedite prosecution, the examiner has interpreted the above limitation as disclosing that, “an upstream filter side of the second filter media is flush with a top of the inward step when the downstream side abuts the set of stand-off ribs.” However, appropriate correction/clarification is respectfully requested.
Claims 12 and 16 disclose that, “the first filter media is adapted to remove finer particles from the working air stream upstream from the second filter media, which is adapted to remove coarser particles out of the working air stream.” However, paragraph 34 of applicant’s PG-PUB clearly discloses that the first filter removes coarser particles and the second filter removes finer particles. Thus, it is unclear how the first filter removes finer particles while the second filter removes coarser particles. In order to expedite prosecution, the examiner has interpreted the above limitation as disclosing that, “the first filter media is adapted to remove coarse particles from the working air stream upstream from the second filter media, which is adapted to remove fine particles out of the working air stream.” However, appropriate correction/clarification is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makarov et al. (2010/0139033).

In reference to claim 1, Makarov et al. disclose a vacuum cleaner, comprising: 
a housing (not shown) adapted for movement over a surface to be cleaned (see paragraphs 2, 7 and 28);
a working air path including a working air inlet (formed as the inlet of the “nozzle assembly”, see paragraph 28) provided with the housing; 
a suction source (not shown) configured to generate a working air stream through the working air path (paragraph 40);
and a separation and collection module assembly (100) fluidly connected (at 152) with the working air inlet (paragraph 28) and having a separator (150) in fluid communication with the suction source through an air outlet (at 332), the separation and collection module assembly comprising a pre-motor filter assembly (320) fluidly located downstream of the separator and upstream of the air outlet (Figure 2), the pre-motor filter assembly, comprising: 
a housing (see figure below) defining a cavity (see figure below); and
 a multi-layer filter including at least a first filter media (322) and a second filter media (324), the first filter media and the second filter media configured for a predetermined arrangement within the cavity (Figure 2).
[AltContent: textbox (Housing)]
[AltContent: arrow][AltContent: arrow]
[AltContent: ]
    PNG
    media_image1.png
    237
    792
    media_image1.png
    Greyscale

[AltContent: textbox (Cavity)]

In reference to claim 20, Makarov et al. disclose that the separation and collection module assembly further comprises: a first stage cyclone chamber (150) including a top wall (154) and a debris outlet (220), a second stage cyclone chamber (120), downstream the first stage cyclone chamber, defined by a top and a bottom (Figure 2), comprising: at least one secondary exhaust outlet (230) provided at the top and in fluid communication with the pre-motor filter assembly; and a secondary debris outlet (268) provided at the bottom; a first stage collection chamber (112) in fluid communication with the debris outlet; and a second stage collection chamber (114) in fluid communication with the secondary debris outlet (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Makarov et al. (2010/0139033) in view of Luo et al. (2010/0154367). 

In reference to claim 2, Makarov et al. disclose the claimed invention as previously mentioned above and further teach that, “Of course, different filter constructions can also be employed.”, see paragraph 41), but lack specifically disclosing that, the first filter media has a first outer diameter and the second filter media has a second outer diameter, the second outer diameter being larger than the first outer diameter.
	However, Luo et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum having a multi-layer filter assembly (52) positioned within a filter housing (112) and includes a first filter media (108) that has a first outer diameter (d1) and a second filter media (110) that has a second outer diameter (d2), the second outer diameter being larger than the first outer diameter (see figure below and paragraph 29). 
[AltContent: textbox (d2)][AltContent: textbox (d1)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image2.png
    257
    827
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the filter assembly, of Makarov et al., with the known technique of providing a filter assembly including a second filter that has an outer diameter larger than an outer diameter of a first filter, as taught by Luo et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively captures fine dust not separated within the cyclone body and which allows a user to more easily selectively remove any of the filters for cleaning and/or replacement.

In reference to claim 3, Makarov et al. as modified by Luo et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing that, the second outer diameter of the second filter media is between 2mm and 30mm larger than the first outer diameter of the first filter media. 
	However, the applicant fails to provide any criticality in having the range of the second diameter being between 2mm and 30mm larger than the first outer diameter or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the second diameter with any size that is larger than the first diameter including being between 2mm and 30mm depending on the particular needs of the user. For example, depending on the amount of material to be removed from the airflow or depending on the size/weight of the device desired, one could provide that the second outer diameter of the second filter media is between 2mm and 30mm larger than the first outer diameter of the first filter media.

In reference to claim 4, Luo et al. also show that the housing (112) comprises a peripheral wall (i.e. inner wall) having an inward step (see figure below) defining a bottom portion of the cavity with a smaller diameter than an upper portion of the cavity (see rotated figure below).
[AltContent: arrow][AltContent: textbox (Inward step)][AltContent: connector][AltContent: textbox (Larger diameter)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Housing)][AltContent: ]	
    PNG
    media_image3.png
    204
    766
    media_image3.png
    Greyscale

[AltContent: textbox (Smaller diameter)][AltContent: textbox (Inward step)]

In reference to claim 5, As Best Understood, Luo et al. also show that the second filter media (110) is adapted to be received within the upper portion of the cavity on the inward step (see rotated figure above). 

In reference to claim 12, As Best Understood, Makarov et al. disclose that “the first filter media (322) is adapted to remove coarse particles from the working air stream upstream from the second filter media (paragraph 41 and Figure 2) which is adapted to remove fine particles out of the working air stream (paragraph 41). 

Claims 6, 7 and 9-11 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Makarov et al. (2010/0139033) in view of Luo et al. (2010/0154367) and Eriksson et al. (3877902) and/or Conrad (2014/0237758). 

In reference to claim 6, As Best Understood, Makarov et al. disclose the claimed invention as previously mentioned above, but lack, the housing comprises a boss extending from a bottom wall into the cavity.
	However, Eriksson et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 1) with a housing (10) that comprises a boss (35) that extends from a bottom wall (33) into a cavity (at 38 or as the cavity between 33 and 39, see Figures 1 and 2).
In addition, Conrad also teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 4) with a housing (958) that comprises a boss (927) that extends from a bottom wall (962) into a cavity (at 972 or as the cavity between 961 and 958a, see Figures 4-6 and paragraphs 19 and 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Makarov et al., with the known technique of providing a housing with a boss extending from a bottom wall into the cavity, as taught by Eriksson et al. or Conrad., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more accurately aligns a filter with respect to a vortex finder thereby providing an air flow that will tend to distribute itself radially outwardly over the entire upstream surface of the pre-motor filter thereby more effectively removing material from the air flow before being exhausted to the atmosphere. 

In reference to claim 7, As Best Understood, Eriksson et al. disclose a first filter media (37) further comprises a recess (38) adapted to receive the boss (35, Figures 1 and 2). And, Conrad also disclose that both first (960) and second (961) filter medias each comprise a recess (972) adapted to receive the boss (927, Figure 4).

In reference to claim 9, As Best Understood, Luo et al. disclose that a bottom wall (bottom wall of 112 in Figure 3) further comprises a set of stand-off ribs (114) and a downstream filter side (lower side of 110 in Figure 3) of the second filter media (110) abuts the set of stand-off ribs (Figures 3 and 5).

In reference to claim 10, As Best Understood, Luo et al. disclose that a “an upstream filter side (see figure below) of the second filter media (110) is flush (note; the definition of the term “flush” is defined according to www.merriam-webster.com as being; “directly abutting or immediately adjacent” which is shown in the figure below) with a top of the inward step when the downstream side abuts the set of stand-off ribs (see figure below).

[AltContent: textbox (Top of the inward step)][AltContent: arrow]
[AltContent: textbox (Upstream filter side being flush or “directly abutting or immediately adjacent” with a top of the inward step)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    239
    775
    media_image4.png
    Greyscale


[AltContent: textbox (Upstream side of second filter)]


In reference to claim 11, As Best Understood, Makarov et al. disclose that the first filter media (322) is located upstream from the second filter media (324) and the suction source (paragraph 42). 

Claim 8, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Makarov et al. (2010/0139033) in view of Luo et al. (2010/0154367), Eriksson et al. (3877902) or Conrad (2014/0237758) and Conrad (2016/0015227). 

In reference to claim 8, Makarov et al. disclose the claimed invention as previously mentioned above, but lack, the recess is on an upstream filter side of the first filter media and less than a thickness of the first filter media.
	However, Conrad ‘227 teaches that it is old and well known in the art at the time the invention was made to provide a vacuum (100) with a first filter (388) having a recess (404) on an upstream filter side (upper side) of the first filter media and has a diameter (see dotted line) that is less than a thickness (see bold line) of the first filter media (see figure below). 

[AltContent: connector][AltContent: connector][AltContent: textbox (Thickness of filter)][AltContent: textbox (Copied Diameter of recess)][AltContent: connector][AltContent: textbox (Diameter of recess)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    106
    270
    media_image5.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the recess, of Makarov et al., with the known technique of providing a recess that is less (i.e. with its diameter) than a thickness of the filter, as taught by Conrad ‘227, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively accommodate the extension of a vortex finder thereby increasing the overall efficiency of the device.  

Claim 13, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Makarov et al. (2010/0139033) in view of Eriksson et al. (3877902) and/or Conrad (2014/0237758). 

In reference to claim 13, As Best Understood, Makarov et al. disclose the claimed invention as previously mentioned above, but lack, the housing comprises a boss extending from a bottom wall into the cavity and the first filter media further comprises a recess adapted to receive the boss.
	However, Eriksson et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 1) with a housing (10) that comprises a boss (35) that extends from a bottom wall (33) into a cavity (at 38 or as the cavity between 33 and 39, see Figures 1 and 2), wherein a first filter media (37) further comprises a recess (38) adapted to receive the boss (35, Figures 1 and 2). 
In addition, Conrad also teach that it is old and well known in the art at the time the invention was made to provide a vacuum (Figure 4) with a housing (958) that comprises a boss (927) that extends from a bottom wall (962) into a cavity (at 972 or as the cavity between 961 and 958a, see Figures 4-6 and paragraphs 19 and 122) and wherein both first (960) and second (961) filter medias each comprise a recess (972) adapted to receive the boss (927, Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Makarov et al., with the known technique of providing a housing with a boss extending from a bottom wall into the cavity, as taught by Eriksson et al. or Conrad, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more accurately aligns a filter with respect to a vortex finder thereby providing an air flow that will tend to distribute itself radially outwardly over the entire upstream surface of the pre-motor filter thereby more effectively removing material from the air flow before being exhausted to the atmosphere. 

Claims 14, 16 and 17 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Makarov et al. (2010/0139033) in view of Eriksson et al. (3877902) and/or Conrad (2014/0237758) and Conrad (2016/0015227). 

In reference to claim 14, Makarov et al. disclose the claimed invention as previously mentioned above, but lack, the recess is on an upstream filter side of the first filter media and less than a thickness of the first filter media.
	However, Conrad ‘227 teaches that it is old and well known in the art at the time the invention was made to provide a vacuum (100) with a first filter (388) having a recess (404) on an upstream filter side (upper side) of the first filter media and has a diameter (see dotted line) that is less than a thickness (see bold line) of the first filter media (see figure below). 

[AltContent: connector][AltContent: connector][AltContent: textbox (Thickness of filter)][AltContent: textbox (Copied Diameter of recess)][AltContent: connector][AltContent: textbox (Diameter of recess)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    106
    270
    media_image5.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the recess, of Makarov et al., with the known technique of providing a recess that is less (i.e. with its diameter) than a thickness of the filter, as taught by Conrad ‘227, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively accommodate the extension of a vortex finder thereby increasing the overall efficiency of the device.  

In reference to claim 16, Makarov et al. disclose the first filter media (322) is located upstream from the second filter media (324, Figure 2) and the suction source (paragraph 40) and the first filter media is adapted to remove coarse particles from the working air stream upstream from the second filter media (paragraph 41), which is adapted to remove finer particles out of the working air stream (paragraph 41).

In reference to claim 17, Makarov et al. disclose that the first filter media (322) is void of a recess adapted to receive the boss (Figure 2). 

Claim 15, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Makarov et al. (2010/0139033) in view of Eriksson et al. (3877902) and/or Conrad (2014/0237758), Conrad (2016/0015227) and Luo et al. (2010/0154367).

In reference to claim 15, Makarov et al. disclose the claimed invention as previously mentioned above, but lack, the bottom wall further comprises a set of stand-off ribs and an upstream filter side of the second filter media abuts the set of stand-off ribs.
However, Luo et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (10) with a filter assembly (52) that includes a bottom wall (lower inner wall of 112) further comprises a set of stand-off ribs (114) and an downstream filter side (bottom or lower side of 110) of a second filter media (110) abuts the set of stand-off ribs (Figures 3 and 5 and paragraph 29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Makarov et al., with the known technique of providing the filter assembly including the bottom wall having the set of stand-off ribs and an upstream filter side of the second filter media abuts the set of stand-off ribs, as taught by Luo et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively supports and maintains the filters in a seated position during normal operation. 
Claims 18 and 19 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Makarov et al. (2010/0139033) in view of Tran et al. (2012/0167336). 

In reference to claim 18, Makarov et al. disclose the claimed invention as previously mentioned above and further disclose that the separation and collection module assembly further comprises a cover (106) selectively located over the pre-motor filter assembly, but lack, a cover further comprises a filter support rib lattice that abuts a top of the pre-motor filter assembly.
	However, Tran et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (10) comprising a cover (114) having a filter support rib lattice (i.e. formed from the fingers or ribs 138) that abuts a top of a pre-motor filter assembly (112, Figure 2 and paragraph 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Makarov et al., with the known technique of providing a cover with a filter support rib lattice that abuts a top of the pre-motor filter assembly, as taught by Tran et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively supports the filter assembly and that more effectively guides the air flow to the exhaust outlet during normal operation. 

In reference to claim 19, Tran et al. disclose that an air outlet (132) is located within the cover and the support rib lattice comprises apertures (i.e. the spaces between adjacent ribs 138) for the working air stream to pass through the support rib lattice to the air outlet (Figure 2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueyama et al. (2005/0160554) also show that it is known to provide a filter assembly with a first filter (26) upstream from a larger diameter filter (27 or 28, Figures 2 and 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723